Citation Nr: 1036709	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include death benefits under the provisions of 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to November 
1946, and May 1950 to March 1956.  He died in November 2000.  He 
is survived by his widow, who is the appellant in this case.

This appeal was previously before the Board of Veterans' Appeals 
(Board) in July 2004, when it was denied.  The appellant appealed 
to the United States Court of Appeals for Veterans' Claims 
(Court).  By order of January 2005, the Court granted a joint 
motion filed by the parties in the case and remanded the matter 
to the Board for further evidentiary and procedural development.  
The Board remanded this matter in June 2006.  A November 2007 
Board decision was overturned by the Court again in January 2008, 
based on an additional joint motion.  A Board remand for further 
development was undertaken in May 2008.  All development having 
been completed, this claim now returns before the Board.


FINDINGS OF FACT

1.  The Veteran died in November 2000.  The Veteran's death 
certificate reflects that the immediate cause of death was 
cardiorespiratory arrest. Conditions contributing to immediate 
cause were bilateral bronchopneumonia, bedridden, and spinal disc 
condition, bedridden.

2.  During his lifetime, the Veteran was service connected for 
intervertebral disc syndrome, post operative, evaluated as 40 
percent disabling, and residuals of a fractured left foot, 
evaluated as noncompensable.

3.  There is no competent evidence linking the Veteran's 
immediate and contributing causes of death to service, and the 
preponderance of the evidence is against a finding that the 
Veteran's service connected disabilities caused or contributed 
substantially or materially to his death.

4.  A preponderance of the evidence is against a finding that the 
Veteran's death was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
as a result of VA hospital treatment or the result of an event 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1. A disability incurred or aggravated in service, a disability 
that is otherwise related to service; or negligence did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2009).

2. Entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the appellant in June 2001, August 2001, January 2002, October 
2006, March 2008, June 2008, and January 2010 .  These letters 
informed the appellant of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of what 
evidence the appellant should provide.  The appellant was also 
specifically informed of the law as it pertains to effective 
dates by the January 2010 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist the 
appellant with respect to her claim for benefits that is being 
finally decided on this appeal, such as obtaining VA medical 
records, providing reviews of the Veteran's record, and providing 
numerous remands for additional development.  Consequently, the 
duty to notify and assist has been satisfied in this appeal.


Service Connection For Cause of Death

Prior to his death, the Veteran was service-connected for 
intervertebral disc syndrome and evaluated as 40 percent disabled 
due to this condition, and residuals of a fractured left foot, 
evaluated as noncompensable.  An April 1999 VA examination report 
reflects that the Veteran complained of chronic low back pain 
radiating to both lower extremities with associated weakness, 
cramps, paresthesias and occasional numbness.  The Veteran used a 
cane for ambulation in his home and a wheelchair for community 
ambulation.  The examination report indicates that the Veteran 
had painful motion of the lumbar spine, spasms, weakness and 
tenderness.

In February 2000, the Veteran sought treatment at a VA emergency 
room, his chief complaint of having a cold.  The medical record 
indicates that the general assessments related to the complaint 
included, in part, both a history of dementia and a history of 
back surgery.  In June 2000, the Veteran again sought treatment 
at a VA emergency room, his chief complaint of "nocturnal fever, 
headache, and desperation."  The medical record does not include 
any back symptoms or a history of a back surgery as related to 
the complaint.  A September 2000 VA record indicates that the 
Veteran had a history of Alzheimer's disease and had been found 
on the floor.  A September 2000 VA radiology report specifically 
indicates displaced intertrochanteric fracture of the left femur.

VA medical records reveal that the Veteran was hospitalized 
during the days preceding his death in November 2000.  He was 
admitted in late October 2000 due to a cough and chills and the 
initial impressions included dehydration, pneumonia, chronically 
bedridden, and hypertension.  The records indicate the Veteran 
was bedridden the four months preceding his death.

The Veteran died in November 2000.  The Veteran's death 
certificate reflects that the immediate cause of death was 
cardiorespiratory arrest.  Conditions contributing to immediate 
cause were bilateral bronchopneumonia, bedridden, and spinal disc 
condition, bedridden.  In November 2002, the appellant filed a 
claim for service connection for the cause of the Veteran's 
death.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2009).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or jointly 
with another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b). To be considered a contributory cause of death, it must 
be shown that the service connected disability contributed 
substantially or materially; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that the 
service connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312.

Upon review, the appellant has not submitted any evidence, nor is 
there any evidence of record, which establishes a direct 
relationship between the Veteran's service and cause of death.  
The preponderance of the evidence of record does not show that 
the Veteran's death was directly related to service.

Rather, the appellant contends that the Veteran's death is 
related to his service-connected disabilities, or in the 
alternative, related to negligence during hospitalization.

In support of her claim, the appellant cites the certificate of 
death, which lists spinal disc syndrome, bedridden, as a 
contributing cause of his death.  The Board reiterates that 
entitlement to benefits in this case requires evidence showing 
that the service connected disability contributed substantially 
or materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  There are several etiological opinions of record 
addressing this issue.

In a January 2002 memorandum, a VA physician indicated that the 
Veteran was not bedridden due to his back condition.  Instead, an 
organic brain condition and a history of a left femur fracture 
were the primary conditions that kept the Veteran bedridden.  The 
VA physician indicated that the Veteran's medical records were 
practically unremarkable as to complaints or treatment of the 
Veteran's service-connected back condition in the six months 
preceding his death.

In a January 2007 VA examination report, the physician reported 
the Veteran's medical history.  The physician opined that the 
Veteran's femur fracture at least as likely as not contributed to 
the Veteran being bedridden.  The physician also opined that 
being bedridden at least as likely as not contributed to his 
cause of death based on the determination that being bedridden 
made the Veteran prone to suffer from pulmonary embolism and 
recurrent pneumonias.  The physician also opined that the 
service-connected intervertebral disc syndrome did not contribute 
substantially or materially in causing the Veteran's death.  
According to the physician, intervertebral disc syndrome is a 
discogenic disease unrelated to events that occurred in the 
Veteran's death.

In sum, the January 2007 VA physician attributed the Veteran's 
death to the femur fracture, which led to his bedridden status, 
as a contributing factor to the Veteran's death.  However, the 
Veteran's service connected disability was found not to have 
contributed substantially or materially in causing the Veteran's 
death.

The Board further notes the July 2009 opinions from VA 
physicians, discussed in detail below as they primarily deal with 
1151 issues, which also indicate that the Veteran's cause of 
death was not related to service or any service connected 
disability.

Upon review, the Board finds the above medical opinions to be 
competent medical evidence as they were based upon a review of 
the medical evidence.  Further, the January 2007 and July 2009 VA 
physicians specifically indicated in their reports that the 
entire claims file was reviewed.  All opinions were also 
supported by a rationale that is not otherwise contradicted by 
the medical evidence of record.

The only competent medical evidence of record indicates that it 
is less likely than not that the Veteran's service- connected 
intervertebral disc syndrome contributed substantially or 
materially to his death.  While the certificate of death shows 
that the Veteran's intervertebral disc syndrome contributed to 
the Veteran's death, there is no competent evidence showing that 
this contribution was substantial or material.  In fact, the 
competent evidence is to the contrary.

Based upon the above, the Board finds that the preponderance of 
the evidence of record is against a grant of service connection 
for the cause of the Veteran's death as directly related to 
service, or as related his service-connected disabilities.


Entitlement to service connection for the cause of the Veteran's 
death under 38 C.F.R. § 1151.

The appellant also raised the theory that the cause of the 
Veteran's death should be service-connected based on the 
negligence of VA medical personnel at the VA medical center in 
allowing the Veteran to fall and fracture his femur in September 
2000, resulting in his being bedridden and developing pneumonia 
which led to his death.  In a January 2007 statement, the 
appellant asserted that the Veteran was ordered restrained to his 
bed by his doctor prior to the fracturing of his femur and that 
VA hospital records clearly state the Veteran was found on the 
floor by the doctor.

Under the provisions of 38 U.S.C.A. § 1151 (West 2009), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as if 
the additional disability or death were service-connected.  See 
38 C.F.R. §§ 3.361, 3.800(a) (2009).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

38 C.F.R. § 3.361(c) states that claims based death due to 
hospital care, medical or surgical treatment, or examination must 
meet the causation requirements of this paragraph and paragraph 
(d)(1) or (d)(2) of this section.  Claims based on additional 
disability or death due to training and rehabilitation services 
or compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's disability or death. Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT program 
cannot cause the continuance or natural progress of a disease or 
injury for which the services were provided.  Disability or death 
caused by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying death if such 
death was not the result of the Veteran's willful misconduct and 
(1) the additional disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, and the 
proximate cause of the death was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2009).

In this case, the competent medical evidence shows that the 
fractured femur contributed substantially to the Veteran's 
bedridden status, which contributed substantially to his death.  
However, the competent medical evidence indicates no fault or 
negligence in VA treatment that resulted in the fractured femur.

The January 2007 VA physician provides a summary of the pertinent 
medical evidence and arguments raised by the appellant, including 
her claim based upon 38 U.S.C.A. § 1151.  The physician concluded 
that although the Veteran fell and sustained a left femur 
fracture, he also suffered from Alzheimer's, alcoholic dementia, 
and cardiovascular accidents with right hemiparesis since several 
years prior to his death with difficulty walking since 1999.  
According to the physician, due to his conditions, the Veteran 
could have fallen anywhere.  The record supports the January 2007 
VA physician's opinion as there is no other indication of any 
negligence of fault on the part of VA in the resulting fractured 
femur.

A further review of the Veteran's records was undertaken in July 
2009 by two separate VA physicians.  At that time, the Veteran's 
claims file was thoroughly examined.  The first physician 
specifically noted that the Veteran did not fracture his left 
femur during his last hospitalization, but that he was found on 
the floor during a previous hospitalization several weeks prior 
on September 3, 2000, after having been admitted on August 10, 
2000, with multiple problems such as dementia.  His records show 
that he was disoriented and unable to follow commands, and that 
he had severe cognitive deficits.  It was noted in records 
concerning that hospitalization that there were orders in the 
medical record for soft restraints since August 11, 2000, and 
that the Veteran was followed up periodically by the hospital 
restraint team for reevaluation of his restraint status.  
Documentation is in the nursing notes that nursing was well aware 
of the soft restraints status and fall precautions.  Therefore, 
the physician concluded that there was no evidence of negligence 
in the VA's treatment of the Veteran resulting in his femur being 
fractured.

This physician further concluded that the Veteran's femur 
fracture did not contribute to his being bedridden.  This 
examiner specifically cited an emergency room doctor's note of 
October 30, 2000, of a history of being 4 months bedridden.  A 
further admission history note dated November 1, 2000, noted that 
the Veteran had been diagnosed with a femur fracture only 2 
months prior to his passing.  Therefore, the physician concluded 
that the Veteran was bedridden prior to his left femur fracture.

The physician again noted that the Veteran had multiple chronic 
illnesses, both medical and neurological, prior to his death, 
that were debilitating.  At the time of his death he was being 
treated for, or had recent treatment for,  pneumonia, urinary 
tract infection, tuberculosis, anemia, Alzheimer's disease, 
alcoholic dementia, as well as the left femur fracture in 
September 2000.  He also had a history of cerebrovascular 
accidents in 1996 and 1998 with a residual right hemiparesis and 
chronic alcoholism.  The examiner noted that these were all 
compounding factors and could have contributed to his being 
chronically bedridden, but he stated that none of these could be 
said to have contributed to being chronically bedridden more so 
than the other without resort to mere speculation.

The physician further stated that he could not definitely state 
whether being bedridden contributed to his cause of death without 
resort to mere speculation since, at that time of his death, he 
had multiple chronic medical and neurological illnesses and he 
did not have an autopsy to clarify the exact cause of death.

As to whether the Veteran's service connected intervertebral disc 
syndrome contributed substantially or materially to the Veteran's 
death, the physician noted that a disc spinal condition was 
mentioned in 4th place on the Veteran's death certificate as to 
causes of death.  He noted that the first cause of death 
mentioned on the death certificate was cardiorespiratory arrest, 
and that this was more likely than not the most important 
contributing factor to his death.  He stated that in his opinion 
the Veteran's service connected back condition was not a likely 
cause of his death; he felt it was a chronic condition but not 
contributory.

The physician stated that the standard of care in this case would 
be diligent and timely treatment of any and all conditions upon 
admission which are acute and are interfering with the well being 
of the Veteran.  He noted that the acute illnesses in this case 
were pneumonia, urinary tract infection, and dehydration, with 
concomitant aggravating factors of Alzheimer's, alcohol dementia, 
a healed left femur fracture, being chronically bedridden, and 
incontinence.  The physician felt that all issues above were 
addressed diligently and in a timely fashion.  The physician went 
on to note the extensive treatment the Veteran had while 
hospitalized.  The Veteran concluded that there was no evidence 
of negligence found in any of the Veteran's VA hospitalizations.

A neurologist also reviewed the Veteran's claims file in July 
2009.  This physician noted that careful attention was placed to 
the multiple social work interventions in the months before the 
Veteran's death, most notably during Veteran's admission to the 
home based primary care program since October 19, 2000, and up to 
his death on November 3, 2000.  His primary diagnosis for 
admission was dementia and the secondary diagnoses included lung 
abscess, bilateral femoral-below-knee-popliteal bypasses, and 
high blood pressure.  There was extensive documentation of all 
the orientation and support that was given to the Veteran's wife 
during his critical illness, due to the identified caregiver's 
coping difficulties in adjusting to the Veteran's current 
physical condition.  The physician noted that the medical 
evidence showed that the Veteran had worsening cognitive 
impairment that was first identified in 1996 as secondary to 
alcoholic dementia.  He was noted to have multiple admissions for 
this diagnosis, with appropriate and timely treatment of 
complications.  The physician again noted that there was 
substantial evidence on record of all the orientation and support 
that was given to the Veteran's and his wife during this critical 
illness.  

The physician noted that the standard of care for patients with 
dementia was an emphasis on comfort care and prevention of 
further injuries, such as the risk of falls.  The physician felt 
that there was well documented evidence in the Veteran's claims 
file that measures were taken to prevent further falls by the 
Veteran.  The physician noted that irreversible dementia is a 
terminal illness, and dementia itself is associated with a 
substantial increase in mortality rates for hospitalized elderly 
patients, especially with concomitant diagnoses of dementia 
and/or fractures.  The physician concluded that the VA was not 
negligent at any time in its treatment of the Veteran.

The Board recognizes the statements from the appellant that, in 
her opinion, the Veteran's death was due to improper hospital 
care prior to his death; however, the Board does not find any 
evidence indicating that she is a medical professional, and as 
such, her opinion as to medical causation is of limited probative 
value.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant is correct that the record shows the Veteran was found 
on the floor at a VA medical center when he fractured his femur.  
A September 2000 X-ray report indicates that the Veteran was 
found in the floor.  She is also competent to say that she 
recalls an order for the Veteran to be restrained immediately 
before the time he fell and fractured his femur.  However, she is 
not competent to testify as to whether the VA hospital was 
negligent in monitoring the veteran and in not preventing his 
actual fall.

Based upon the above evidence, the Board finds that the evidence 
of record does not show any VA fault in the treatment of the 
Veteran which led to his death, through any failure to exercise 
the degree of care expected of a reasonable health care provider, 
or that an event not reasonably foreseeable caused the Veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is not 
established.  As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's 
death, to include death benefits under the provisions of 38 
U.S.C.A. § 1151, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


